Citation Nr: 0020153
Decision Date: 06/07/00	Archive Date: 09/08/00

DOCKET NO. 99-05 996               DATE JUN 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to a compensable original disability rating for chronic
headaches.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1995 to January
1998.

This case comes before the Board on appeal from a November 1998
rating decision of the Montgomery, Alabama, Department of Veterans
Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
appellant's claim has been obtained by the RO.

2. The medical evidence does not show characteristic prostrating
attacks of migraine headaches averaging one in two months over the
last several months.

CONCLUSION OF LAW

The schedular criteria for a compensable disability rating for
chronic headaches have not been met. 38 U.S.C.A. 1155, 5107(b)
(West 1991); 38 C.F.R. 4.124(a), Diagnostic Code (DC) 8100 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Initially, the Board finds that the appellant's claim for a
compensable rating for chronic headaches is well grounded within
the meaning of 38 U.S.C.A. 5107(a) (West 1991). A well grounded
claim is one that is meritorious on its own or capable of
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

- 2 -

Generally, claims for increased evaluations are considered to be
well grounded. A claim that a disability has become more severe is
well grounded where the disability was previously service-connected
and rated, and the claimant subsequently asserts that a higher
rating is justified due to an increase in severity since the
original rating. Proscelle v. Derwinski, 2 Vet. App. 629, 632
(1992).

Because the appellant's claim for an increased disability rating is
well grounded, VA has a duty to assist with the development of the
claim. 38 U.S.C.A. 5107(a) (West 1991). In this regard, the Board
notes that the veteran was provided a general medical examination
by VA. In addition, the RO obtained numerous VA medical records
that the veteran indicated were available, as well as the
appellant's service medical records. The appellant has not
indicated that there is any other relevant evidence available but
not yet of record. Overall, the Board finds that no further
assistance is required to comply with the duty to assist, as
mandated by 38 U.S. C.A. 5107(a) (West 1991).

It is noteworthy that, in considering the severity of a disability,
it is essential to trace the medical history of the veteran. 38
C.F.R. 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App.
589, 594 (1991). While the regulations require review of the
recorded history of a disability by the adjudicator to ensure a
more accurate evaluation, the regulations do not give past medical
reports precedence over the current medical findings. Where an
increase in the disability rating is at issue, the current level of
the veteran's disability is the primary concern. Francisco v.
Brown, 7 Vet. App. 55, 58 (1994). However, this is not applicable
in an appeal from a rating assigned by an initial grant of service
connection. See Fenderson v. West, 12 Vet. App. 119 (1999). For an
appeal from an initial grant of service connection, the entire
medical history is considered relevant.

Disability evaluations are determined by the application of a
schedule of ratings that is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 1991). Percentage evaluations are
determined by comparing the manifestations of a particular disorder
with the requirements contained in VA's Schedule for Rating
Disabilities (Rating Schedule), 38 C.F.R. Part 4. The

- 3 -

percentage ratings contained in the Rating Schedule represent, as
far as can practically be determined, the average impairment in
earning capacity resulting from such disease or injury and their
residual conditions in civilian occupations. 38 U.S.C.A. 1155; 38
C.F.R. 4.1 (1999).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999).

In deciding claims for VA benefits claims, "when there is an
approximate balance of positive and negative evidence regarding the
merits of an issue material to the determination of the matter, the
benefit of the doubt in resolving each such issue shall be given to
the claimant." 38 U.S.C.A. 5107(b) (West 1991).

II. Evidence

The appellant was granted service connection for chronic headaches
by rating decision dated in November 1998. Service medical records
indicate that the appellant complained of headaches in service, and
experienced an incident where he hit his head on a motor when the
hood of a car fell. His separation examination report indicates
that he had complained of frequent or severe headaches.

The appellant underwent VA examination in June 1998. The examiner
noted the appellant's history of migraine-like headaches
approximately once per week and indicated that they were well
controlled with Motrin. A March 1999 VA outpatient treatment note
indicates that the appellant's medication for headaches was changed
from Immitrex to Esgic because of side effects. An April 1999 VA
outpatient treatment note indicates that the appellant has been
prescribed medication for his headaches on an as needed basis.

The appellant indicates that he experiences blurred vision, nausea
and vomiting during his headache episodes and they subside in
approximately I hour. There is no

4 -

indication of photophobia or that the headaches force the appellant
to forego all activity for a substantial period of time.

III. Analysis

Under the regulations, a 10 percent evaluation for chronic
migraine-like headaches is warranted where there are
"characteristic prostrating attacks averaging one in 2 months, over
the last several months". 38 C.F.R. 4.124a, DC 8100 (1999). If
there are less frequent attacks, the disability is rated as
noncompensable. Id.

In this case, after review of all the evidence of record, the Board
finds that a compensable rating for chronic headaches is not
warranted. The medical evidence does not establish that the
appellant suffers from characteristic prostrating attacks averaging
one in 2 months. In making this determination, the Board places
great probative weight on the June 1998 report of VA examination.
This examination was conducted specifically for the purpose of a
disability evaluation. The examiner noted the appellant's history
of headaches but did not find that there was any history of or sign
of prostrating attacks of any time. In fact, the examiner noted
that the appellant's headaches were well controlled by Motrin.
Similarly, there is no evidence in the appellant's service medical
records of any history of prostrating attacks, and the VA treatment
notes from March and April 1999 do not indicate that the appellant
currently suffers from prostrating attacks. There is no showing of
hospitalization or even emergency room treatment for prostrating
attacks and the headaches are controlled by medication. These
symptoms do not more closely approximate the criteria for a
compensable evaluation for chronic headaches.

The Board does not doubt the sincerity of the appellant's
contentions regarding his symptoms, but to the extent that he
contends that he should receive a higher rating for chronic
headaches due to his reported symptomatology, as a layperson, he is
not considered competent to offer an opinion as to matters
requiring specialized knowledge, i.e. degree of impairment due to
a medical condition. See Espiritu v. Derwinski, 2 Vet. App. 492
(1992); See also, Clark v. Derwinski, 2 Vet. App. 166 (1992).
Moreover, the appellant's statements indicate that he does not
suffer from

- 5 -

prostrating attacks, but rather, that his headaches subside within
an hour of taking his medication.

Finally, in reaching this decision, the Board considered the
doctrine of reasonable doubt, however,, as the preponderance of the
evidence is against a compensable rating for chronic headaches, the
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App.
49, 55 (1990).

Therefore, the Board finds that the appellant is not entitled to a
compensable evaluation for his service connected chronic headaches.

ORDER

Entitlement to a compensable original disability rating for chronic
headaches is denied.

THOMAS J. DANNAHER
Member, Board of Veterans' Appeals

6 -



